[NOT FOR PUBLICATION]

                  United States Court of Appeals
                      For the First Circuit

                                           

No. 97-1062

                          UNITED STATES,
                            Appellee,

                                v.

          HIPOCRATE NAVEO-MORCELLO, A/K/A LUIS SANCHEZ,
                      Defendant - Appellant.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Michael A. Ponsor, U.S. District Judge]                                                                

                                           

                              Before

                      Boudin, Circuit Judge,                                                     

                   Hill,* Senior Circuit Judge,                                                        

               and Pollak,** Senior District Judge.                                                            

                                           

     Merle Ruth  Hass, by  appointment  of the  Court, with  whom                               
Applegate, Valauskas & Rosen was on brief for appellant.                                      
     Kevin  O'Regan, Assistant United  States Attorney, with whom                             
Donald  K.  Stern,  United  States  Attorney, was  on  brief  for                           
appellee.

                                           

                        November 26, 1997

                                           

                                                  

*  Of the Eleventh Circuit, sitting by designation.

**    Of  the  Eastern  District  of  Pennsylvania,  sitting   by
designation.

          HILL,  Senior   Circuit  Judge.     Defendant-Appellant                    HILL,  Senior   Circuit  Judge.                                                  

Hip crate Naveo-Morcello  appeals the district court s  denial of

his  motion to dismiss the  indictment, charging him with illegal

reentry after deportation,  in violation of 8 U.S.C.   1326.  The

district  court sentenced Naveo-Morcello  to fifty-one  months in

prison and three years  supervised  release.  His appeal is based

on the ground  that his prior deportation from  the United States

was unlawful.

          Under United States v. Mendoza-L pez,  107 S. Ct.  2148                                                        

(1987), the  Supreme Court  held that  where a  defendant s prior

deportation  constitutes a critical element of his alleged crime,

and where  meaningful judicial  review of  that order is  denied,

then a  court must review  the prior  deportation order.   Id. at                                                                       

2154-55.

          Here, in  a well-considered opinion, the district court

found that  Naveo-Morcello had  voluntarily and  knowingly waived

his right to judicial review.  It also found that his decision to

leave  the country  was  not  due  to  unconscionable  Government

conduct.  See,  e.g., United States v.  Vieira-Candelario, 6 F.3d                                                                   

12,  15 (1st  Cir.  1993).   It  concluded that  Naveo-Morcello s

collateral   attack  of  his  deportation  was  foreclosed  under

Mendoza-L pez.  We agree.                       

          We recognize  that court-appointed  counsel for  Naveo-

Morcello in this appeal  was presented with the  proverbial sow s

ear, from which, in brief and oral argument, she sought to make a

                               -2-

silk purse.  In spite of her commendable effort, that end was not

achieved.

          There  being no error,  the district court s  denial of

Naveo-Morcello s motion to dismiss the indictment is affirmed.

          AFFIRMED.                    AFFIRMED.

                               -3-